Case 7:19-cv-00863-EKD-JCH Document 78 Filed 12/04/20 Page 1 of 4 Pageid#: 395




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                                 )
      Plaintiff                                       )
                                                      )
        v.                                            )      CASE NO. 7:19-cv-00863
                                                      )
 ALAN W. BUZZARD                                      )
                                                      )
 and                                                  )
                                                      )
 BEN CALDWELL                                         )
                                                      )
 and                                                  )
                                                      )
 GREG GARDNER                                         )
     Defendants.                                      )


    PLAINTIFF TRAVIS WAYNE TOLLEY’S MEMORANDUM IN OPPOSITION TO
        DEFENDANT ALAN W. BUZZARD’S MOTION TO DISMISS (ECF 70)

                                       LEGAL STANDARD

        “A motion to dismiss can only be granted if there is no set of facts that would entitle

 plaintiffs to a verdict on the claims in issue. Applicable standards state that the facts alleged in

 the complaint are accepted as true.” Scheuer v. Rhoades, 416 U.S. 232, 236 (1974); Franks v.

 Ross, 313 F.3d 184,192 (4th Cir. 2002). “In addition, all reasonable inferences must be made in

 favor of plaintiffs. Johnson v. Mueller, 415 F.2d 354 (4th Cir. 1969); MacKethan v. Peat.

 Marwick. Mitchell & Co., 439 F. Supp. 1090 (E.D. Va. 1977). A claim has facial plausibility

 when the plaintiff pleads enough factual content that allows the court to draw the reasonable

 inference that the defendant is liable under the alleged claim.” Id. (citing Twombly, 550 U.S. at

 556)
Case 7:19-cv-00863-EKD-JCH Document 78 Filed 12/04/20 Page 2 of 4 Pageid#: 396




                              ARGUMENT AND AUTHORITIES

 I.   THE PLAINTIFF ALLEGED FACTS SUFFICIENT TO STATE A PLAUSIBLE
      CLAIM AGAINST DEFENDANT BUZZARD IN COUNT TWO OF THE THIRD
      AMENDED COMPLAINT.

        Count Two of the Third Amended Complaint (“TAC”) alleges that defendant Buzzard,

  acting jointly and in concert with the other defendants, violated Mr. Tolley’s Fourth

  Amendment rights by unlawfully detaining him. Mr. Tolley specifically alleged that defendant

  Buzzard (i) participated in a unlawful search and seizure of an iPhone with another defendant

  while Mr. Tolley was handcuffed and naked, (ii) mocked and berated him when there was no

  legitimate reason to require him to stand naked for more than half an hour and (iii) threatened

  and intimidated him while he was handcuffed before releasing him from the handcuffs. TAC ¶¶

  27-47 These facts are sufficient to state a plausible claim that defendant Buzzard, acting jointly

  and in concert with the other defendants, unlawfully detained Mr. Tolley.


        Defendant Buzzard contends that the genders of the officers who detained Mr. Tolley are

  relevant in some regard. However, the genders, or the gender identities, of the officers who

  were present at the scene have no relevance whatsoever with regard to the humiliation Mr.

  Tolley suffered when the defendants, including defendant Buzzard, forced him stand naked

  while they mocked him and berated him, while Buzzard detained him while another defendant

  forced him to recite a Bible verse against his will, and while Buzzard unlawfully destroyed his

  property.


        It is true, as defendant Buzzard notes in support of his motion to dismiss, that Mr. Tolley

  is required to plead facts sufficient to show that Buzzard was personally involved. But Mr.

  Tolley has done precisely that. When Mr. Tolley alleged that defendant Buzzard acted jointly

                                                -2-
Case 7:19-cv-00863-EKD-JCH Document 78 Filed 12/04/20 Page 3 of 4 Pageid#: 397




     and in concert with other defendants to violate his rights by particular means, he alleged

     defendant Buzzard’s personal involvement in those acts, not in a general or conclusory manner,

     but in a specific and particular manner. An allegation of concert of action is an allegation of

     personal participation in the action, and a defendant is not absolved of personal responsibility

     for misconduct because he works in concert with other defendants.


           Mr. Tolley alleged with particularity that Mr. Tolley was detained and kept naked long

     after the officers had secured the premises and he also alleged that there was no need to prevent

     Mr. Tolley from dressing. TAC ¶¶ 37 and 38 He further alleged that he was detained until

     defendant Buzzard released him (after threatening and intimidating him). The question to be

     decided pursuant to La. County v. Rettele1, as defendant Buzzard concedes, is context-specific.

     Specifically, the issue is whether "special circumstances, or possibly a prolonged detention”

     rendered Mr. Tolley’s detention unlawful. The Third Amended Complaint alleges both special

     circumstances (deliberately forcing Mr. Tolley to stand naked in the face of mocking and

     humiliation) and a needlessly prolonged detention. Thus, Count Two of the Third Amended

     Complaint states a plausible claim against defendant Buzzard.


 II.     THE PLAINTIFF ALLEGED FACTS SUFFICIENT TO STATE A PLAUSIBLE
         CLAIM AGAINST DEFENDANT BUZZARD IN COUNT THREE OF THE THIRD
         AMENDED COMPLAINT.

          Count Three of the Third Amended Complaint alleges that defendant Buzzard, acting

     jointly and in concert with the other defendants, deprived Mr. Tolley of his his right to free

     exercise of religion. Defendant Buzzard asserts that assisting another defendant in forcing a

     handcuffed and naked defendant, against his will, to recite a particular Bible verse after

 1     550 U.S. 609 (2009)

                                                   -3-
Case 7:19-cv-00863-EKD-JCH Document 78 Filed 12/04/20 Page 4 of 4 Pageid#: 398




  mocking him and berating his religious belief, is not a substantial governmental intrusion upon

  religious liberty.


       Mr. Tolley alleges that defendant Buzzard mocked his religious belief and destroyed his

  property, and that Buzzard worked in concert with defendant Caldwell, who compelled Mr.

  Tolley to engage in religious speech against his will. This was simply an egregious and

  intolerable intrusion into Mr. Tolley’s right to the free exercise of his religious beliefs. See,

  Abington School Dist. v. Schempp, 374 U.S. 203 (1963) Thus, Count Three of the Third

  Amended Complaint states a plausible claim against defendant Buzzard.

                                          CONCLUSION

        For all of the above-stated reasons, Mr. Tolley prays that this Court will overrule

 defendant Buzzards motion to dismiss.

                                       Respectfully submitted,

                                    TRAVIS WAYNE TOLLEY
                                          By Counsel


 By:    /s/ M. Paul Valois
        M. Paul Valois (VSB No. 72326)
        Counsel for Plaintiff
        JAMES RIVER LEGAL ASSOCIATES
        7601 Timberlake Road
        Lynchburg, Virginia 24502
        Telephone: (434) 845-4529
        Facsimile: (434) 845-8536
        [Email: mvalois@vbclegal.com]

                                  CERTIFICATE OF SERVICE
         I hereby certify that on this 4th day of December, 2020, I electronically filed the foregoing
 Motion with the Clerk of this Court using the CM/ECF system, which will automatically send
 notice of this filing to all counsel of record                                                      /
                                                              /s/ M. Paul Valois

                                                  -4-
